DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-16 in the reply filed on 08/17/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the lung fibrosis is idiopathic pulmonary fibrosis".  There is insufficient antecedent basis for this limitation in the claim because claim 11 depends from claim 1 which makes no mention nor does it require lung fibrosis. The examiner suggests changing the dependency of claim 11 from claim 1 to claim 2 which would resolve this issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad (WO2018094023), and further in view of Olmstead et al. (US2020/0017509, priority to 07/10/18) and/or Kozikowski et al. (US7202279), Sible (Wound Rep. Regen., 1994, 2(1), 3-19), Lin et al. (Nutrients, 2018, 10, 16, pg. 1-20), and Posten (US20090297616).
	Applicant’s claim:
--A method for treating a subject with fibrosis comprising administering an effective amount of a composition comprising a cyclo(His-Pro) hydrate to the subject.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-2, Prasad teaches methods of treating patients with fibrosis, specifically wherein the fibrosis is aberrant wound healing by administering an effective amount of cyclo(His-Pro) which can be formed as a solution/formulation with water which reads on the claimed cyclo(His-Pro) hydrate as cyclo(His-Pro) in the presence of water would be hydrated (See [0002, fibrosis]; [0016-0020]; [0022]; abstract; Claims 1-4; [0007-0008]; [0011]; [0051];).
	Regarding claim 3, Prasad teaches wherein the cyclo(His-Pro) can be crystalline because they specifically teach that you can use binding agents to inhibit crystallization of the present invention and further teach that wetting agents can be used to maintain the crystal in close association with water, e.g. a hydrate (see [0046-0047]).
	Regarding claim 6, Prasad teaches administering the cyclo(His-Pro) as part of a pharmaceutical composition with pharmaceutically acceptable carriers (see [0042-0049]; abstract; [0024-0025]).
	Regarding claims 7-10, Prasad teaches wherein their compositions which are used in methods of treating patients with fibrosis can contain zinc, specifically zinc oxide which is also administered to patients with fibrosis (See [0067]; [0040]; [0015]; [0011]; Claims 1-6).
	Regarding claims 12-13, Prasad teaches wherein effective amounts/dosages of the cyclo(His-Pro) can be administered 1 time or multiple times a day and can be administered for weeks or months at these amounts and wherein the amounts can be 1 mg/dose, 10 mg/dose, all the way up to 1000 mg/dose all of which read on the instantly claimed ranges of 1-10 mg/day up to 2900-3000 mg/day and the amounts are up to 10 mg/kg (1000 mg in a person weighing 100 kgs, per dose) which reads on the effective amounts instantly claimed (See entire document; abstract; [0055-0056]; [0016-0020]; [0022]; Claims 1-4; [0007-0008]; [0011]; [0051]).
	Regarding claim 15, Prasad teaches wherein the compositions being administered can consist essentially of cyclo(his-pro) with a pharmaceutically acceptable carrier/vehicle (e.g. water, which reads on hydrated form) (See [0007-0009]; Claims 1-6; [0013-0014, aqueous liquid]; [0024-0025]; [0036-0039]; [0050-0051]). 
	Regarding claim 16, Prasad does not teach wherein administering cyclo(his-pro) reduces expression of fibronectin (which is present in wound healing, and is higher/overproduced in fibrotic scarring/hypertrophic scarring as is evidenced by Sible (see abstract)). However, this is a property of the claimed cyclo(his-pro) when administered in the claimed dosages which are taught by Prasad and as such is a result effective of administering the claimed cyclo(his-pro) hydrate in the claimed dosages as are taught by Prasad and discussed above (See abstract; claims 1-6; [0055-0056]; [0016-0020]; [0022]; [0007-0008]; [0011]; [0051]

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 3-5, Prasad does not expressly teach administering the crystalline form of cyclo(his-pro) hydrate, specifically having the claimed XRPD. However, this deficiency in Prasad is addressed by Olmstead and/or Kozikowski.
	Olmstead teaches that the claimed crystalline cyclo(his-pro) hydrate, specifically having the claimed XRPD was known in the art prior to the instant application, and was known to be used in all of the same pharmaceutical compositions/applications as anhydrous cyclo(his-pro), e.g. topically, etc. (See abstract; claims; entire document; [0144]; [0152-0153]; [0005]).
	Kozikowski also teaches that hydrated forms, e.g. cyclo(his-pro) hydrate were known and were pharmaceutically useful (See Col. 31, ln. 57-60; Col. 2, ln. 58-63; Compound (5a) which is cyclo(his-pro); claims which claim the hydrate of compound (5a)), and the hydrate of compound 5a which is cyclo(his-pro) hydrate would obviously have the same properties as the instantly claimed cyclo(his-pro) hydrate since they are the same compound. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. 
	Regarding claim 11, Prasad does not specifically teach wherein the fibrosis is lung fibrosis, specifically idiopathic pulmonary fibrosis. However, the claim doesn’t actually require the fibrosis to be lung fibrosis, specifically idiopathic pulmonary fibrosis only if the fibrosis being treated is lung fibrosis, then the lung fibrosis should be idiopathic pulmonary fibrosis, because claim 11 does not require the fibrosis being treated to be a lung fibrosis. However, Prasad teaches that cyclo(his-pro) is useful for treating scarring from fibrotic disorders which are not at limited and would obviously include lung fibrosis and specifically idiopathic pulmonary fibrosis (See [0017-0018]; [0002]). 
	Regarding claim 14, Prasad does not teach the dosage range of the zinc that is in their formulation. However, this deficiency is addressed by Lin and Posten. 
	Lin teaches that zinc is essential trace element for the body and if deficient in zinc a person has compromised wound healing (See abstract).
	Posten teaches that it was known to use compositions comprising zinc oxide in amounts of about 1 to about 10% by weight to treat wounds and accelerate healing and is applied in amounts sufficient to cover the wound and should be re-applied regularly for a period of time to observe substantial healing of the wound (See abstract; Claims 1-2; [0020]), which would read on the claimed ranges in mg/day which are not particularly limited in scope that are instantly claimed.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious for one of ordinary skill in the art at the time of the instant filing to have developed the instantly claimed method of treating forms of fibrosis with cyclo(his-pro) in hydrate form because it was already known in the art to use cyclo(his-pro) to treat fibrotic disorders in the dosages instantly claimed as is taught by Prasad and discussed above. Further Prasad teaches wherein the cyclo(his-pro) can be hydrated with water, e.g. in hydrated form and further the claimed hydrated form was known in the art as is taught by Olmstead and/or Kozikowski and the hydrated form was known to have the same pharmaceutical activity as the non-hydrated form as is taught by the combination of Prasad, Olmstead and/or Kozikowski.
Prasad does not limit what fibrotic disorders can be treated with cyclo(his-pro) (which can be hydrated/formulated in water) and as such it would have been obvious for one of ordinary skill in the art to try treating other fibrotic disorders such as the instantly claimed/preferred idiopathic pulmonary fibrosis with cyclo(his-pro) as cyclo(his-pro) was known to be safely administered via multiple routes, e.g. topically, parenteral, intra-arterial, intramuscular, intravenous, intranasal, and oral routes and Prasad teaches that it was useful for treating fibrotic disorders which would include, idiopathic pulmonary fibrosis (See [0050]; [0017-0018]).
Finally, it would have been obvious for one of ordinary skill in the art to optimize the dosage of the zinc being administered to patients with fibrosis to fall within the claimed dosage ranges which are not really at all limited in scope because it was already known in the art to administer zinc, specifically the instantly claimed zinc oxide in amounts of about 10% by weight to treat wounds and accelerate healing and should be re-applied regularly for a period of time to observe substantial healing of the wound and that deficiencies in zinc are detrimental to proper wound healing. It would have been obvious to optimize the amounts of the prior art to read on those instantly claimed because, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616